DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-25 are pending.
	Claims 12, 13 and 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions and/or non-elected species.
	Claim 16 has been amended.
	Claims 1-11 and 14-16 with species, a. nanoparticle without bioreceptor; and costimulatory molecule target, PD-L1.

Withdrawn Objections
Drawings
4.	The drawings are no longer objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) now mentioned in the description: 2(A), 2(B), 2(C), 2(D), 2(E), 2(F), 2(G), 2(H), 3(A) and 3(B), see substitute specification with mark-ups and clean substitute specification submitted December 29, 2020.

Claim Objections
5.	The objection of claim 16 is no longer because the term “color” has been deleted and replaced with “colon” on line 12.  

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The rejection of claims 1-11 and 14-16 under 35 U.S.C. 103 as being unpatentable over Vo-Dinh et al., US Patent Application Publication No. 2011/0021970 A1 (published January 27, 2011), and further in view of Irving et al., US Patent Application Publication No. 2014/0065135 A1 (published March 6, 2014/ IDS reference #2 on sheet 1 submitted January 17, 2018) and Khoury et al. (J. Phys. Chem. C. 112: 18849-18859, published November 6, 2008/ IDS reference 25 submitted March 21, 2018) is maintained. 
rd paragraph.  Applicants conclude arguments stating the teachings of each reference and contend the Action does not cite any reference that combines the two modalities and “none of the combinations of references teaches or suggests the synergistic effect…or the unexpected and advantageous result that is achieved when the treatment modalities are combined, as claimed”, see page 12 of the Remarks submitted December 29, 2020.  Applicants’ arguments, Examples, Figures and corresponding Remarks have been carefully considered, but fail to persuade.
	Foremost, upon review of the figures there seems to be no experiment assessing the impact of the immune checkpoint modulator, PD-L1 antibody as a monotherapy or as a control to adequately assess Applicants’ assertions of synergism, unexpected and advantageous.  For instance, Figure 7a, the alleged synergism effect cannot be properly arrived upon when a proper control, i.e. anti-PD-L1 treatment has not been set forth.  Notwithstanding, as addressed by Applicants and noted within, primary reference, Vo-Dinh teaches plasmonics-enhanced photospectal therapy (PEPST) utilizing nanoparticles with the application of initiation energy.  Irving teaches nanoparticles with entrapped PD-L1 antibodies in combination with additional anticancer therapy.  Khoury teaches arriving at gold nanostars with specific plasmon peak ranges and diameters.  These references teach successful treatment methods for cancers and teach 
Furthermore, the surprising/unexpected synergy results provided in the Remarks are not commensurate in scope with the instant claims. The teachings within the specification and further expounded upon in the Remarks provide specific data from the combination of gold nanoshells-mediated photothermal treatment and anti-PD-L1 antibody sometimes with and without laser irradiation in two defined models, a murine model system with metastatic bladder and metastatic triple negative breast cancer.  However, as stated previously it is not clear if the results are indeed synergistic given there seems to be no baseline treatment with anti-PD-L1 and it is not clear to one of ordinary skill in the art what is regarded as “Immunotherapy” in figures 5a and 5b.  The “X” in Figures 6 are not clarified or identified.  It is not clear how synergism can be evidenced when there is no treatment consisting of PDL1 antibody to compare with the other treatments listed in Figures 7 and 8. This data is not 
Vo-Dinh teaches a method of administering plasmonics-enhanced photothermal metal nanoparticles with the application of initiation energy to a subject with cancer (skin cancer, prostate, breast, lung and colon cancers), see abstract; page 7, section 0073; page 10, sections 0096-0107 and 0110-0118; page 13, sections 0188, 0190-0195, 0197 and 0198; and page 27, section 0344. This type of therapy is termed plasmonics enhanced photospectal therapy (PEPST) and depends on using suitable nanostructures, nanoscale dimensions and metal types, see page 28, 2nd column; and page 29, section 0380. The plasmon resonating structure can be made of gold, silver, copper, as well as other transition metals, see page 34, section 0432. The nanoparticle is an energy modulation agent, which may be a fluorescing metal oxide nanoparticle, gold nanoparticle, silver nanoparticle, gold-coated silver nanoparticle, see page 14, section 0205.  The nanoparticles can range in size and at least 10 nanometers (nm), see page 22, section 0282.
	The PEPST concept uses initiation energy such as “…X rays through ultraviolet, visible, infrared, microwave and radio frequency energy”, see page 13, section 0189; and page 29, section 0380.  PEPST photoactive drug molecules are given to a patient by oral ingestion, 
Vo-Dinh does not teach the method of treating cancer, wherein the nanoparticles and subsequent photothermal therapy are combined with the administration of an immune checkpoint modulator that targets costimulatory molecule, PD-L1. Vo-Dinh also does not teach the cancer treated is melanoma, bladder, kidney, thyroid or pancreatic cancer.  Nor does Vo-Dinh teach the claimed method wherein the metal nanoparticles comprise gold nanostars with a plasmon peak from about 600nm to about 1000nm and a mean tip-to-tip diameter from 10-200nm.
However, Irving teaches drug delivery systems including nanoparticles with entrapped active agents such as PD-L1 antibodies “…to enhance T cell immunity for the treatment of cancer” in combination with another treatment regimen to treat cancers including breast, lung, colon, melanoma, bladder, kidney, thyroid, and pancreatic cancer, see page 1, section 0007; page 4, section 0047; page 5, section 0066; and page 43, section 0435.  Additional treatments include “…radiation therapy (e.g., radiotherapy, X-ray therapy, irradiation) or the use of ionizing radiation…”, see sections 0459 and 0464 on page 45.
Khoury teaches gold nanostars can be synthesized with a plasmon peak ranging from 400 to 1000 nanometers and diameter ranging from 45-116 nanometers, see page 18849, section 2.1, 2nd paragraph; Figure 7 on page 18854; and Table 2 on page 18858. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to effectively treat a cancer patient with the 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to arrive at the designated plasmon peak range and mean tip-to-tip diameter range.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that these ranges can be easily optimized and determined because they have previously been successfully produced, see page 36 of Vo-Dinh, section 0451, Preparation…section beginning on page 56; and claims 1, 28, 29; and entire Khoury reference.

9.	The rejection of claims 1-11 and 14-16 under 35 U.S.C. 103 as being unpatentable over Liu et al. (Theranostics 5(9): 946-960 and Supplementary Materials: 6 pages, published May 23, 2015), and further in view of Irving et al., US Patent Application Publication No. 2014/0065135 A1 (published March 6, 2014/ IDS reference #2 on sheet 1 submitted January 17, 2018) is maintained.
	Applicants assert “the inventive aspect of the claims is the use of two treatment modalities to synergistically treat primary and secondary tumor cells and point out Examples 3 and 4 corresponding to pages 16-19 and corresponding Figures 5-9, see Remarks submitted rd paragraph.  Applicants conclude stating the teachings of each reference and contends the Action does not cite any reference that combines the two modalities and “none of the combinations of references teaches or suggests the synergistic effect…or the unexpected and advantageous result that is achieved when the treatment modalities are combined, as claimed”, see page 12 of the Remarks submitted December 29, 2020.  Applicants’ arguments, Examples, Figures and corresponding Remarks have been carefully considered, but fail to persuade.
	Foremost, upon review of the figures there seems to be no experiment assessing the impact of the immune checkpoint modulator, PD-L1 antibody as a monotherapy or as a control to adequately assess Applicants’ assertions of synergism, unexpected and advantageous.  For instance, Figure 7a, the alleged synergism effect cannot be properly arrived upon when a proper control, i.e. anti-PD-L1 treatment has not been set forth.  Notwithstanding, as addressed by Applicants and noted within, primary reference, Liu teaches plasmonics-enhanced photospectal therapy (PEPST) utilizing nanoparticles with the application of initiation energy.  Irving teaches nanoparticles with entrapped PD-L1 antibodies in combination with additional anticancer therapy.  Khoury teaches arriving at gold nanostars with specific plasmon peak ranges and diameters.  These references teach successful treatment methods for cancers and teach combination therapy is more effective than single agent therapy. Therefore, the court held that if two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of cancer treatment, given the teaching of the prior art of using photobiomodulation involving a plasmonics-active metal nanoparticles comprising nanostars of designated fluorescence and size with the application of initiation energy to activate a pharmaceutical agent in combination with the PD-L1 antibody in the process of cancer treatment, it would have been obvious to treat cancers with a combination of all references because the idea of doing so would have logically followed from there having been individually taught in the prior art to be useful as agents for the same purpose of inhibiting tumor progression. 
Furthermore, the surprising/unexpected synergy results provided in the Remarks are not commensurate in scope with the instant claims. The teachings within the specification and further expounded upon in the Remarks provide specific data from the combination of gold nanoshells-mediated photothermal treatment and anti-PD-L1 antibody sometimes with and without laser irradiation in two defined models, a murine model system with metastatic bladder and metastatic triple negative breast cancer.  However, as stated previously it is not clear if the results are indeed synergistic given there seems to be no baseline treatment with anti-PD-L1 and it is not clear to one of ordinary skill in the art what is regarded as “Immunotherapy” in figures 5a and 5b.  The “X” in Figures 6 are not clarified or identified.  It is not clear how synergism can be evidenced when there is no treatment consisting of PDL1 antibody to compare with the other treatments listed in Figures 7 and 8. This data is not commensurate in scope with the instant claims, which claim a method of treatment any cancer with the administration of nonspecific nanoparticles in a patient with the combination of an immune checkpoint modulator, hyperthermia and or ablation with photon radiation.  Applicant is invited to amend the claims to the specific combination therapies for specific cancers provided in the Remarks and specification that showed surprising/unexpected synergy. The rejection of record is hereby maintained.
Liu teaches “in vivo photothermal ablation of primary sarcomas in mice” using a gold nanostar (GNS) probe with tip-enhanced plasmonics for photothermal therapy (PTT), see abstract; and page 953, column 2, GNS Nanoprobe for Photothermal Therapy section.   The GNS was injected and accumulated within a primary sarcoma, see page 947, paragraph bridging both columns and column 2, 1st full paragraph; page 950, In Vivo …section; and page 951, Nanostar…section. “A 980-nm continuous-wavelength laser was used for the in vivo photothermal therapy”, see page 950, In Vivo …section.
	The synthesized GNS were 30 nanometers (nm) and 60 nm with plasmon peaks, 945 nm and 706 nm, respectively, see page 950, Nanostar…section. Diameter from end-to-end was 12 nanometers (nm) to 60 nm, see paragraph bridging pages 950 and 951; and page 951, Table I.
Liu does not teach the claimed method, wherein the nanoparticles and photothermal therapy were combined with the administration of an immune checkpoint modulator that 
However, Irving teaches drug delivery systems including nanoparticles with entrapped active agents such as PD-L1 antibodies “…to enhance T cell immunity for the treatment of cancer” in combination with another treatment regimen to treat cancers including breast, lung, colon, melanoma, bladder, kidney, thyroid, and pancreatic cancer, see page 1, section 0007; page 4, section 0047; page 5, section 0066; page 43, section 0435.  Additional treatments include “…radiation therapy (e.g., radiotherapy, X-ray therapy, irradiation) or the use of ionizing radiation…”, see sections 0459 and 0464 on page 45.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to effectively treat a cancer patient with the therapeutic combination including an immune checkpoint modulator, PD-L1 and plasmonics-active nanoparticles, thereby facilitating localized photothermal therapy. Moreover, all treatments have the ability to be combined with additional treatments to achieve the shared objective of elimination of proliferative disease, see Liu in its entirety and in particular, pages 958 and 959; and see Irving in its entirety and in particular page 4, 0047, page 45, section 0461.
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to combine the therapeutic modalities because “[t]his GNS nanoplatform exhibits high flexibility for combining a variety of imaging and therapeutic agents onto a single theranostic nanoprobe”, see entire Liu article and in particular, paragraph bridging pages 958 and 959. 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



09 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643